Citation Nr: 1313142	
Decision Date: 04/19/13    Archive Date: 05/02/13

DOCKET NO.  12-12 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Keyvan, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1966 to November 1968.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a January 2012 Department of Veterans Affairs (VA) rating action which granted the Veteran's claim for service connection for right ear hearing loss and evaluated it as noncompensably disabling, effective December 15, 2011.  

A brief historical overview reflects that service connection was initially granted for left ear hearing loss by way of the March 2010 Board decision.  The issue of entitlement to service connection for right ear hearing loss remained on appeal, and was remanded to the agency of original jurisdiction for further evidentiary development.  After this development had been undertaken, the Decision Review Officer (DRO) at the Appeals Management Center (AMC) determined that the Veteran was entitled to service connection for right ear hearing loss, and granted service connection for this disorder, evaluating it as noncompensably disabling, effective December 15, 2011.  

The AMC thereafter combined the Veteran's already service-connected left ear hearing loss with his now service-connected right ear hearing loss, and the issue has been recharacterized as reflected on the title page.  


FINDING OF FACT

On April 4, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw from appellate review his appeal of his claim for a initial compensable rating for the service-connected bilateral hearing loss.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal of the claim for an initial compensable rating for the service-connected bilateral hearing loss, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204 (2012).  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2012).  

As previously discussed herein, in the January 2012 rating action, the DRO granted service connection for right ear hearing loss, and combined this disability with the previously service-connected left ear hearing loss, recharacterizing the issue as bilateral hearing loss.  In the February 2012 notice of disagreement, the Veteran sought a higher rating for his bilateral hearing loss.  In May 2012, the Veteran perfected a timely appeal with respect to this issue.  He also requested a videoconference hearing before a Veterans Law Judge (VLJ).  

However, in a statement dated on April 4, 2013 and received at the Board on the same date, the Veteran expressed his desire to withdraw from appellate review his claim for a higher rating for hearing loss.  In view of the Veteran's expressed desire, the Board concludes that the Veteran's hearing request is also considered withdrawn, and further action with regard to his claim for an initial compensable rating for bilateral hearing loss, is not appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§  20.204, 20.702(e) (2012).  The Board does not have jurisdiction over this withdrawn issue and, as such, must dismiss the appeal of this claim.  See 38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2012).  




(CONTINUED ON NEXT PAGE)


ORDER

The appeal is dismissed.  




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


